Exhibit 10.81

 

*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(B)(4) AND 240.24B-2.

 

Contract No. N01MH41001

HHS-N-278-2004-41001C

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

ARTICLE B.1.  BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

 

Title:                                  “Molecular Libraries Small Molecule
Repository (A Roadmap Initiative)”

 

The Molecular Libraries Small Molecule Repository will handle, store, distribute
a chemically diverse small molecule collection of up to 1,000,000 compounds with
the goal of progressively populating biologically relevant chemical space with
compounds having >5,000 chemical scaffolds. The objectives of the contract are: 
(1) To identify and acquire, in coordination with the NIH and scientific
advisory groups, candidate compounds from government, academic, industry, and
commercial sources and assemble a collection of compounds meeting specified
criteria; (2) to array all compounds in sets suitable for high-throughput
screening (HTS) and long-term storage; (3) to distribute compound arrays to the
Molecular Libraries Screening Centers, and to other interested HTS facilities;
(4) to array and distribute subsets of compounds to extramural investigators on
a fee for service basis; (5) to store maintain and track the compound collection
inventory, and to monitor the stability of compounds in the library; (6) to
monitor the compound inventory to ensure that sufficient quantities of all
compounds are available to support screening needs and to re-purchase or
synthesize sufficient quantities of depleted compounds to replenish the
inventory; and (7) to provide the necessary informatics support to track
compound inventory and distribution.

 

ARTICLE B.2.  ESTIMATED COST, FIXED FEE AND INCENTIVE FEE(S)

 

a.                       The estimated cost of the Base Period of this contract
is $[...***...], which includes partial exercise of Option – 04 for FY04
($[...***...]).

 

b.                      The fixed fee for Base Period of this contract is
$[...***...].  The fixed fee shall be subject to the withholding provisions of
the clauses ALLOWABLE COST AND PAYMENT and FIXED FEE referenced in the General
Clause Listing in Part II, ARTICLE I.1.of this contract.  Payment of fixed fee
shall be made in equal monthly installments.

 

c.                     The above estimated cost and fixed fee is based upon
acquiring, storing and processing a compound library size of

approximately 500,000 compounds. In addition to options to extend the Period of
Performance in subparagraph e. below, there are options in subparagraph i. which
may revise the above estimated cost and fee, as follows:

 

Option 03 - option to utilize an [...***...], at a [...***...], including
incentive fee

Option 04 - option to increase funding for acquisition of compound samples

Option 05 - option for funding library collections above 500,000 compounds

 

d.                      The Government’s total obligation, represented by the
sum of the estimated cost and fixed fee for the Base Period is $23,790,782, as
specified in the following chart:


 


BASE PERIODS 1-5

 

FY

 

Base Periods 1-5

 

Estimated Costs

 

Option – 04

 

Fixed Fee

 

Estimated Cost Plus
Fixed Fee

 

04

 

Period 1 (8/23/04 -12/23/04)

 

[***]

 

$

[***]

 

[***]

 

[***]

 

05

 

Period 2 (12/24/04-12/23/05)

 

[***]

 

 

 

[***]

 

[***]

 

06

 

Period 3 (12/24/05-12/23/06)

 

[***]

 

 

 

[***]

 

[***]

 

07

 

Period 4 (12/24/06-12/23/07)

 

[***]

 

 

 

[***]

 

[***]

 

08

 

Period 5 (12/24/07-12/23/08)

 

[***]

 

 

 

[***]

 

[***]

 

 

 

Total Base Period

 

[***]

 

[***]

 

[***]

 

[***]

 

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

1

--------------------------------------------------------------------------------


 

e.                       If the Government exercises its option pursuant to
ARTICLE H.1.of this contract, the Government’s total obligation represented by
the sum of the estimated cost plus the fixed fee will be increased as follows:

 

Options 01 and 02  – Option to Extend the Term of the Contract

 


OPTION PERIODS 6-10

 

FY

 

Option Periods

 

Estimated Costs

 

Fixed Fee

 

Estimated Cost
Plus Fixed Fee

 

 

 

Option – 01

 

 

 

 

 

 

 

09

 

Period 6 (12/24/08-12/23/09)

 

[***]

 

[***]

 

[***]

 

10

 

Period 7 (12/24/09-12/23/10)

 

[***]

 

[***]

 

[***]

 

 

 

Total Option – 01

 

[***]

 

[***]

 

[***]

 

 

 

Option – 02

 

 

 

 

 

 

 

11

 

Period 8 (12/24/10-12/23/11)

 

[***]

 

[***]

 

[***]

 

12

 

Period 9 (12/24/11-12/23/12)

 

[***]

 

[***]

 

[***]

 

13

 

Period 10 (12/24/12-12/23/13)

 

[***]

 

[***]

 

[***]

 

 

 

Total Option 02

 

[***]

 

[***]

 

[***]

 

 

 

Total Option Periods

 

[***]

 

[***]

 

$

21,785,630

 

 

 

Grand Total Base and Options

 

[***]

 

[***]

 

$

45,576,412

 

 

f.                         Total funds currently available for payment and
allotted to this contract are [...***...], of which [...***...] represents the
estimated costs (which includes partial exercise of Option 04 in the amount of
$[...***...]), and [...***...] represents the fixed-fee.  For further provisions
on funding, see the LIMITATION OF FUNDS clause referenced in Part II, ARTICLE
I.2. Authorized Substitutions of Clauses.

 

g.                      It is estimated that the amount currently allotted will
cover performance of the contract through December 23, 2004.

 

h.                      The Contracting Officer may allot additional funds to
the contract without the concurrence of the Contractor.

 

i.                          Other Options

 

(1)  Option 03 ([...***...])

 

(a)          If, upon further evaluation of the Contractor’s [...***...], it is
accepted for use under this contract, the Government shall give the Contractor
written preliminary notice to order this [...***...] no later than [...***...]
in order to avoid possible delays in contract performance.  The Contractor shall
have [...***...]) to accept or reject the order.

 

(b)         If the order is accepted by the Contractor and the [...***...]
successfully installed, the estimated costs for performance of this contract are
revised as follows:

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

2

--------------------------------------------------------------------------------


 


OPTION 03 - ALTERNATE COMPOUND STORAGE SYSTEM

 

 

 

Estimated
Cost

 

Option
04

 

Fixed Fee

 

Incentive
Fee

 

Total Cost Plus
|Fees

 

Total Periods 1-5

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Total Periods 6-10

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

Total Base Plus Options

 

[***]

 

[***]

 

[***]

 

[***]

 

$

44,986,742

 

 

(c)          Incentive Fee – the Contractor shall be entitled to incentive fee,
as specified herein, if the Government is provided with an [...***...] that (1)
is [...***...] on or about the same date when the [...***...] would have been
available; (2) offers [...***...] as the [...***...]; and (3) offers [...***...]
compared to the [...***...], at a [...***...] to the Government. No incentive
fee will be available if the [...***...] is ultimately used.

 

(d)           Methodology for Incentive Fee Evaluation/Determination

 

(i)                                     Initial recovery of this fee shall be an
amount retroactive to the start date of the contract, in one

lump sum, and in equal monthly installments thereafter.  Incentive fee will be
recovered as an

addition to the fixed fee (and in the same manner as fixed fee).



(ii)                                 The Government shall have [...***...] after
the [...***...] is installed to inspect and provide acceptance of the
[...***...] for the purpose of initiating the Incentive fee, in accordance with
the Section E of this contract.



(iii)                               The amount of the incentive fee for this
Option, available for the Base Period, is [...***...]

 

(iv)                              If the Contractor continues to utilize a
similar [...***...] through out the option periods, as in the Base Period, the
Contractor shall recover incentive fee, but only for each option period
exercised by the Government (total amount available for Periods 6-10 is
[...***...]).

 

(e)          [...***...] Warranty and Service Contracts - If this option is
exercised the Contractor will provide a warranty and annual service contract on
the [...***...] substantially similar in [...***...] to the warranty and annual
service contracts provided by the vendor of the [...***...]. Should the
Contractor at any time replace the [...***...] with the [...***...], the
Contractor shall forfeit any unrecovered incentive fee; the depreciation
schedule shall be modified to delete the [...***...] and include the [...***...]
(i.e., depreciation costs shall cease on the [...***...] and begin for the
[...***...], with no overlapping payments).

 

(2)         Option 04  (Increased Funds for Compound Acquisition Costs)

 

(a)                                  Due to the uncertainty of actual compound
purchase and re-supply prices/costs during the contract, the Government must
have some flexibility to adjust the funding of costs directly associated with
 purchase and re-supply of compounds, in order to achieve contract objectives.

 

(b)                                 Therefore, at any time during the contract,
the Government shall have the unilateral option to increase

 the funding of direct compound purchases, for the then applicable targeted
number of compounds,  from the budgeted amount of [...***...], up to a ceiling
amount of [...***...].

 

(c)                                  Funding for purchase of compounds is hereby
increased by [...***...], from [...***...] to [...***...].

 

(3)         Option 05 – Increased library Collection Sizes (Costs plus Incentive
Fee)

 

(a)                                  The negotiated costs for this contract
include options for the acquisition, storage, processing and distribution of
library collections above 500,000 compounds (i.e., 750,000 and 1,000,000
compounds

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

3

--------------------------------------------------------------------------------


 

respectively). The Government shall have the option of providing additional
funds, if necessary, to reach a new target size (up to 1,000,000 compounds).

 

(b)                                 Any costs and fee associated with increased
compound collections above 500,000 compounds shall be negotiated based upon the
Contractor’s estimated costs (below), contract achievements in relation to the
effort, and projected benefit to the Government of larger library sizes.
Agreement will be reached and shall be represented in a bilateral modification
to the contract prior to the increased library size taking effect.

 

(c)                                  If increased funding is not required to
initially exceed 500,000 compounds, the Contractor shall continue to acquire
compounds at the direction of the GPO, and in accordance with the Limitation of
Funds clause, until such a time that additional compounds precipitate, or are
projected to precipitate, an increase in the overall effort negotiated for
achieving the 500,000 compound target to operate this repository.   At that time
the Contractor and the Government shall negotiate a modification to the contract
as in (b) above.

 

(d)                                 If increased funding is required at any
time, the Contractor must notify the Government in accordance with the
Limitations of Funds clause.

 

Option 05 - Increased library Sizes (with commercial compound storage system)

 

750,000 compounds

 

Estimated Total
Costs (Excluding FCCM)

 

 

 

Base Periods 1-5

 

[***]

 

 

 

Option Periods 6-10

 

[***]

 

 

 

Total Base and Options

 

$

45,155,782

 

1,000,000 compounds

 

Estimated Total Costs
(Excluding FCCM)

 

 

 

Base Periods 1-5

 

[***]

 

 

 

Option Periods 6-10

 

[***]

 

 

 

Total Base and Options

 

$

48,161,431

 

ARTICLE B.3.  PROVISIONS APPLICABLE TO DIRECT COSTS

 

a.                       Items Unallowable Unless Otherwise Provided

 

Notwithstanding the clauses, ALLOWABLE COST AND PAYMENT and FIXED FEE
incorporated in this contract, unless authorized in writing by the Contracting
Officer, the costs of the following items or activities shall be unallowable as
direct costs:

 

(1)                  Acquisition, by purchase or lease, of any interest in real
property;

 

(2)                  Special rearrangement or alteration of facilities, except
those alterations or rearrangements that are related to preparation of the
Contractor’s facilities for, and the installation of equipment related to, the
performance of this contract;

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

4

--------------------------------------------------------------------------------


 

(3)                  Purchase or lease of any item of general-purpose office
furniture or office equipment regardless of dollar value. (General purpose
equipment is defined as any items of personal property which are usable for
purposes other than research, such as office equipment and furnishings, pocket
calculators, etc.);

 

(4)                  Accountable Government property (defined as both real and
personal property with an acquisition cost of $1,000 or more and a life
expectancy of more than two years) and “sensitive items” (defined and listed in
the Contractor’s Guide for Control of Government Property), 1990, regardless of
acquisition value.

 

b.                      Travel Costs

 

The Contractor shall invoice and be reimbursed for all travel costs in
accordance with Federal Acquisition Regulations (FAR) 31.205-46.

 

ARTICLE B.4.  ADVANCE UNDERSTANDINGS

 

a.                       The Contractor shall not use repository samples (being
the compound material/sample that have been acquired or synthesized or received
from other sources, under this contract) in the Molecular Libraries Small
Molecular Repository, for non-contract related research; repository samples
shall be used only for the purposes required by this contract.

 

b.                      The Government shall own all repository samples acquired
and produced under this contract, with the possible exception of any repository
samples of proprietary compounds.

 

c.                       Throughout the contract term the Contractor shall
actively identify and recommend to the NIH compounds that may be acquired as
repository samples and prioritize their acquisition based upon the needs of the
research community, availability, and cost.  The acquisition of repository
samples, (either by purchase, donation, or other means) shall be an ongoing
endeavor.

 

d.                      The Contractor shall acquire repository samples only
after receiving approval by the Government Project Officer (GPO) or his/her
designee(s).  Approvals will be deemed to have been granted for the acquisition
of repository samples 30 days after submission by the Contractor to the GPO, of
the proposed acquisition.

 

e.                       The Contractor may be asked to sign agreements such as
Confidentiality and Nondisclosure Agreements or Material Transfer Agreements, 
etc.  (see http://ott.od.nih.gov for examples) and the Contractor agrees to do
so;  compound recipients may also be asked to sign these, and the Contractor
agrees to ensure this is accomplished prior to the provision of any material to
the compound recipient.

 

f.                         Compounds purchased shall be acquired through a
competitive process whenever practicable/possible in accordance with FAR Part 13
Small Purchase Procedures (with special attention to the provisions of FAR
13.106-3, Award and Documentation). The contractor shall keep proper
documentation on file supporting: (1) the criteria for evaluation and selection
of all sources for compound acquisitions; (2) the price reasonableness for all
acquisitions;  (3) special terms and conditions, including discounts, re-supply
provisions, QC, etc., and (4) results of any negotiations.

 

g.                      The purchase of compound storage equipment and
associated software that will be funded as a direct cost under this contract 
shall be made only upon approval from the GPO, and only as needed to accommodate
current and projected storage and processing requirements.

 

h.              The Contractor agrees to provide, at all times, reasonable
security and safeguards to avoid any loss, destruction, damage to all Government
compounds and data maintained in the facility.

 

i.                  The Contractor, as directed by the GPO, may be required to
perform higher levels of QC on compounds received.

 

j.                        As specified in the contract’s Statement of Work, the
NIH may seek a Determination of Exceptional Circumstances (DEC)  to modify the
standard Patent Rights clause incorporated into this contract (FAR 52.227-11
Patent Rights-Retention by the Contractor (Short Form), and the Contractor
agrees to the provisions of the deviated patents rights clause, if implemented.
Upon approval of the DEC, the attached deviated patent rights clause is
incorporated into the contract, without any further action by the NIMH.

 

5

--------------------------------------------------------------------------------


 

k.               Outside investigators shall not be given access to repository
samples in the facility without approval from the GPO or his/her

designee(s).

 

l.                  As more fully described in G.3, the NIMH and the Contractor
may agree upon a schedule of fees to be charged by, and payable to, the
Contractor for access by outside investigators to compound samples. The
Contractor shall establish a process, with CO approval, to ensure that all such
fees are promptly collected and accounted for accurately.  Any such income
received from fees charged for access to compounds shall be utilized to offset
total contract costs, and as such reflected as a credit on the contractor’s
invoice for the month it is received.  Labor for the completion of this service
shall be included as part of the regular monthly invoice.

 

m.            Indirect Costs

Prior to the establishment of an indirect rate agreement with the DHHS, the
Contractor shall bill at the following rates:

 

Rate Type

 

Percentage

 

Allocation Base

Overhead:

 

[***]

 

Total direct labor & fringe benefits

G&A

 

[***]

 

Total direct costs, excluding direct materials and compounds

Materials G&A

 

[***]

 

Total direct materials & compounds purchased

FCCM

 

[***]

 

Total costs, excluding G&A

 

The Contractor agrees to initiate within 90 days of the contract date, and
expeditiously complete, the process of negotiating an indirect rate agreement
after contract award.  If it is determined that the Contractor is not using
reasonable efforts to prepare, submit or negotiate a rate agreement, the
Government may withhold payment of all indirect costs.  Once established, the
rates in the executed rate agreement shall supplant the rates specified above.

 

n.              Depreciation/Equipment Costs

It is agreed and understood that depreciation/usage charges for equipment shall
be allowable as a direct cost to this contract.  It is agreed that the indirect
rate agreement may provide an alternative way for the Contractor to fully
recover the depreciation/equipment costs of equipment that is dedicated to this
contract, provided that the recovery schedule is allowable for the type of
equipment proposed by any applicable IRS regulations.  Any subsequent rate
agreement shall take precedence over this advance understanding regarding the
treatment of direct and indirect costs under this contract.

 

Recovery of the depreciation/equipment costs during the contract is subject to
periodic adjustment to reflect actual costs, if equipment is acquired on a
different schedule than estimated.

 

o.              Confidential Treatment of Sensitive Information

The Contractor shall guarantee strict confidentiality of the information/data
(specified below) that it is provided by the Government, or generated by the
Contractor, during the performance of the contract.  The Government has
determined that the information/data is of a sensitive nature.  The Contractor,
can only make disclosure of the information/data, in whole or in part, after
receiving prior written approval from the Contracting Officer.  Whenever the
Contractor is uncertain with regard to the proper handling of information/data
under the contract, the Contractor shall obtain a written determination from the
Contracting Officer. The following information/data is considered sensitive:

 

•                  Names of any investigators who received compounds

•                  Chemical structures of designated proprietary compounds.

 

p.              Price Protection

The Contractor agrees that any equipment provided to the Government for use on
this contract, which the Contractor also sells commercially to other customers,
shall be at provided to the Government at prices, terms and conditions, that on
the whole, are at least as favorable as any other customer to date that has
purchased identically configured equipment.

 

q.              Source Code and Object Code

Unless otherwise specified herein, the Contractor shall deliver to the
Government, upon the expiration date of the contract, all/any source code and
object code developed, modified, and/or enhanced under this contract (as
applicable).

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

6

--------------------------------------------------------------------------------


 

r.                 Quality Control related to the Storage, Handling, and
Distribution of Repository Samples

The Contractor and GPO agree to work together to identify any issues that may
relate storage, handling and distribution of repository samples.  If the GPO
identifies a failure to meet the agreed quality control/assurance standards
relating to storage, handling and distribution of repository samples, the
Contractor shall cooperate fully with the GPO to resolve the issues.  In the
event that a quality control or assurance issue(s) cannot be resolved between
the Contractor and GPO, a scientific advisory group chosen by the GPO shall be
asked to review the storage, handling and distribution protocols of the
repository sample(s) in question and make recommendations to resolve the
issue(s).

 

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

 

ARTICLE C.1.  STATEMENT OF WORK

 

Independently and not as an agent of the Government, the Contractor shall
furnish all the services, qualified personnel, material, equipment, and
facilities, not otherwise provided by the Government, reasonably necessary to
fulfill the Contractor’s obligations set forth in the Statement of Work, SECTION
J, ATTACHMENT 1, dated August 23, 2004, attached hereto and made a part of this
contract.

 

ARTICLE C.2.  REPORTING REQUIREMENTS

 

Technical Reports

 

In addition to those reports required by the other terms of this contract (as
applicable), the Contractor shall prepare and submit the reports specified
below, in the manner so stated, and in accordance with ARTICLE F.2.DELIVERIES of
this contract.

 

All technical reports shall be submitted to the GPO electronically, in Microsoft
Excel or Microsoft Word format for PCs (the most recent versions released or
that have been released within the 18 months prior to the period for which the
report is submitted) or comparable programs that are compatible with NIMH
systems.

 

The Contracting Officer shall also receive electronic copies of all weekly,
monthly, annual, and final technical reports, in addition to signed hard copies
of each annual report and the final report.

 

1.   Weekly Reports

Weekly reports shall be submitted to the GPO at the end of each week.  If a
weekly report is due the same time as a monthly report, both shall be
submitted.  The weekly report (covering such weekly period) shall include:

(a)          A summary of the repository samples acquired or synthesized,
requests received, and shipments made over the course of the week.

(b)         A summary of compounds requiring replenishment and plans to obtain
them.

(c)          Clear documentation of unsuccessful efforts to obtain or synthesize
a compound.

 

2.    Monthly Reports

 

The report shall include a brief narrative summary/overview of progress under
the contract, any difficulties encountered and steps taken to resolve the
problems, and activities planned for the ensuing reporting period.

 

The first reporting period consists of the first full month of performance plus
any fractional part of the initial month.  Thereafter, the reporting period
shall consist of each calendar month.  Monthly Reports shall be submitted to the
GPO and CO electronically within 7 calendar days after the end of each contract
month.  In addition to the above, the following (covering such monthly period)
shall be included:

(a) A list of candidate compounds identified over the course of the month
including all supporting information pertaining to the compound selection
criteria.

(b) A summary of all compounds obtained for inclusion in the collection.

(c) A copy of the cumulative Distribution Log.

(d) A summary of compounds requiring replenishment and plans to obtain them.

 

7

--------------------------------------------------------------------------------


 

(e) A summary of completed compound syntheses and synthesis reports as specified
below, and a summary of compounds    received from other sources.

(f) A copy of all quality control reports.

(g) Clear documentation of unsuccessful efforts to obtain or synthesize a
compound.

(h) A cumulative summary of charges to outside investigators for repository
services/compounds (when there is any             activity of this nature)

(i)  A list of individuals who have completed the required computer security
training (and a list of those who still need to      complete the training) (see
Article H.6)

 

3. Annual Reports

Annual reports shall be submitted to the GPO electronically (and to the CO in
hard-copy) within 14 calendar days after the end of each contract year.  The
report shall include a narrative summary/overview of progress under the
contract, any difficulties encountered, and steps taken to resolve the
problems.  The annual report shall be compiled to summarize the information
contained in that year’s monthly reports (see Monthly Reports, above).  Include
a copy of the Annual Utilization Report (see Article C.3., below). An annual
report shall be submitted for the last year of the contract, in addition to the
Final Report, below.  Submit the 1st annual report at the end of Period 2;
thereafter at the end of each Period.

 

4. Synthesis Reports

Synthesis Reports shall be submitted to the GPO electronically within 2 weeks of
completion of synthesis.

 

(a) Each Synthesis Report shall include:

(1) the compound name, formula, identification number, and batch number

(2) molecular weight

(3) chemical structure

(4) date of synthesis

(5) date and method of purity analysis

(6) purity of the compound

(7) amount of the compound

(8) physical appearance

(9) physical constants

(10) recommended storage conditions

(11) toxicity and potential hazards (if known)

(12) disposal information (if known)

(13) synthesis protocol and yield

 

(b) The synthesis report shall be reviewed, assured for quality control, and
approved by the contract Principal Investigator prior to submission to the GPO.

 

(c) The GPO shall review the synthesis report and determine the acceptability of
the synthesized compound prior to the acceptance of the compound and its
addition to the ML Small Molecule Collection/Repository.

 

 

5.               Transition Plan(s)

(a)          At least twelve (12) months prior to the completion date of this
contract, the Contractor shall submit a written plan/system to the GPO for the
potential transfer of all compounds and Government property to an offsite
storage facility (potentially a successor contractor or the NIH).  A general
inventory of compounds and other Government property shall be included.

 

(b)         Upon request by the GPO, at least three (3) months prior to the
completion of the contract, a full and complete inventory of compounds in the
repository and all Government-owned property including scientific equipment,
software programs and databases, data files, etc., shall be provided.  At this
time, the Contractor shall also describe their specific plans for packaging and
shipping all such compounds, data and Government property to a successor
contractor or the NIH, and a cost estimate for this transition.

 

8

--------------------------------------------------------------------------------


 

(c )       The Contractor,  shall fully cooperate with any successor contractor
and NIMH to ensure the smooth and efficient transfer

of all such data and Government property.  The cost of any such effort shall be
an allowable cost under the contract, to the extent that the Contractor
presented a budget in advance, which was approved by the Contracting Officer.

 

6.               Final Report

(a)          The Final Report shall be submitted to the GPO electronically (and
to the CO in hardcopy) on or before the effective contract completion date.

 

(b) The Final Report shall include an executive summary/evaluation of the
contract’s achievements, in comparison to original objectives, problems
encountered, etc.; in addition it shall include:  (1) the cumulative
Distribution and Inventory Logs; (2) a summary of compounds identified as
candidates for inclusion in the collection; (3) a summary of completed synthesis
and synthesis reports; and (4) a summary of repository samples acquired for
inclusion in the Repository.

 

ARTICLE C.3.  INVENTION REPORTING REQUIREMENT

All reports and documentation required by FAR CLAUSE 52.227-11 including, but
not limited to, the invention disclosure report, the confirmatory license, and
the government support certification, shall be directed to the Extramural
Inventions and Technology Resources Branch, OPERA, NIH, 6705 Rockledge Drive,
Room 1040-A, MSC 7980, Bethesda, Maryland 20892-7980 (Telephone: 301-435-1986). 
In addition, one copy of an annual utilization report, and a copy of the final
invention statement,  shall be submitted to the Contracting Officer.  The final
invention statement (see FAR 27.303(a)(2)(ii)) shall be submitted to the
Contracting Officer on the expiration date of the contract.

 

The Annual Utilization Report shall be submitted as part of the Annual Report
and in accordance with ARTICLE F.2.DELIVERIES of this contract.  The final
invention statement (see FAR 27.303(a)(2)(ii)) shall be submitted on the
expiration date of the contract to the following address:

 

Contracting Officer

National Institutes of Health

National Institute of Mental Health

Contracts Management Branch, ORM

6001 Executive Blvd., Rm. 8154 (MSC 9661)

Bethesda, Maryland 20892-9661

 

If no invention is disclosed or no activity has occurred on a previously
disclosed invention during the applicable reporting period, a negative report
shall be submitted to the Contracting Officer at the address listed above.

 

To assist contractors in complying with invention reporting requirements of the
clause, the NIH has developed “Interagency Edison,” an electronic invention
reporting system.  Use of Interagency Edison is encouraged as it streamlines the
reporting process and greatly reduces paperwork.  Access to the system is
through a secure interactive Web site to ensure that all information submitted
is protected.  Interagency Edison and information relating to the capabilities
of the system can be obtained from the Web (http://www.iedison.gov), or by
contacting the Extramural Inventions and Technology Resources Branch, OPERA,
NIH.

 

SECTION D - PACKAGING, MARKING AND SHIPPING

 

The Contractor shall package and ship all materials and compounds in accordance
with all local, state and federal safety and shipping regulations.

 

SECTION E - INSPECTION AND ACCEPTANCE

 

a.                       The Contracting Officer or the duly authorized
representative will perform inspection and acceptance of the reports and any
other deliverables described in Article F.2 to be provided under this contract.

 

9

--------------------------------------------------------------------------------


 

b.                      For the purpose of this SECTION the Government Project
Officer (GPO) is the authorized representative of the Contracting Officer.

 

c.                       Inspection and acceptance will be performed at:

6001 Executive Blvd., Room 7187 (MSC 9641)

Bethesda MD 20892-9641

(use Rockville MD 20852 for overnight, courier, etc.)

 

Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duly authorized

representative within 30 days of receipt.

 

d.                      This contract incorporates the following clause by
reference, with the same force and effect as if it were given in full text. 
Upon request, the Contracting Officer will make its full text available.

 

FAR Clause No 52.246-8, INSPECTION OF RESEARCH AND DEVELOPMENT - COST
REIMBURSEMENT (MAY 2001).

 

SECTION F - DELIVERIES OR PERFORMANCE

 

ARTICLE F.1.  PERIOD OF PERFORMANCE

 

a.                                       The period of performance of this
contract shall be from 8/23/04 through 12/23/08.

 

b.                                      The Government shall have two options to
extend the term of the contract.  The first term extension option shall be for a
24-month term and shall cover periods 6 and 7 inclusively.  The second term
extension option shall be for a 36-month  term and shall cover periods 8, 9, and
10 inclusively.   If the Government exercises its option(s) pursuant to Article
H.1.of this contract, the period of performance will be increased as listed
below:

 

 

Option #

 

Option Period

 

 

Option 01

 

Periods 6 - 7

 

12/24/08-12/23/10

Option 02

 

Periods 8-10

 

12/24/10-12/23/13

 

ARTICLE F.2.  DELIVERIES

 

Satisfactory performance of the final contract shall be deemed to occur upon
performance of the work described in Article C.1. and upon delivery of the and
acceptance by the Contracting Officer, or the duly authorized representative, of
the following items in accordance with the stated delivery schedule:

 

a.                                       The items specified below as described
in SECTION C, ARTICLE C.2. will be required to be delivered in accordance with
and by the date(s) specified below:

 

Item

 

Description

 

Quantity

 

Delivery Schedule

(a)

 

Weekly Reports

 

Electronic

 

At end of each calendar week

(b)

 

Monthly Reports

 

Electronic

 

7 calendar days after each calendar month

(c)

 

Annual Reports*

 

Electronic

 

14 calendar days after end of each contract year

(d)

 

Transition Plan(s)

 

Electronic

 

12 months before completion date

 

 

 

 

 

 

3 months before completion date (a follow-up detailed report, if requested by
the GPO)

(e)

 

Final Report*

 

Electronic

 

By completion date of the contract

(f)

 

Synthesis Reports

 

Electronic

 

14 calendar days after completion of each synthesis

(g)

 

Compound Collection

 

Entire library

 

Upon completion of the contract, if so directed by the GPO

(h)

 

All other Government property (including data, software, etc.)

 

1 each

 

By completion date (same as above)

(i)

 

Alternate CompoundStorage System

 

0-2

 

If requested, delivery date to be agreed upon

 

--------------------------------------------------------------------------------

*also Provide a signed hard-copy to the CO

 

10

--------------------------------------------------------------------------------


 

b.                                      The above items shall be addressed and
delivered to:

 

(For items a-e)

 

(For items a-h)

Contracting Officer

 

Project Officer

National Institute of Mental Health (NIMH), NIH, DHHS

 

National Institute of Mental Health (NIMH), NIH, DHHS

6 001 Executive Blvd., Rm. 8154 (MSC 9661)

 

6001 Executive Blvd., Rm. 7187 (MSC 9641)

Bethesda, Maryland 20892 - 9661

 

Bethesda, Maryland 20892 - 9641

E-Mail: ba9i@nih.gov

 

Email: jd366b@nih.gov

Voice: (301) 443-2234

 

Voice: (301) 443-3636

Fax: (301) 443-0501

 

Fax: (301) 402-4740

 

ARTICLE F.3.  CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)

 

This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text.  Upon request, the
Contracting Officer will make its full text available.  Also, the full text of a
clause may be accessed electronically at this address: 
http://www.arnet.gov/far/.

 

FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSE:

 

52.242-15, Stop Work Order (AUGUST 1989), with ALTERNATE I (APRIL 1984).

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

ARTICLE G.1.  PROJECT OFFICER

 

The following Project Officer(s) will represent the Government for the purpose
of this contract:

 

Project Officer

 

*Alternate Project Officer

[***]

 

[***]

 

--------------------------------------------------------------------------------

*The Alternate Project Officer has the full authority to act in the absence of,
or in place of, the Project Officer.

The Project Officer is responsible for: (1) monitoring the Contractor’s
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements; (2)
interpreting the Statement of Work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and (5)
assisting in the resolution of technical problems encountered during
performance.

 

The Contracting Officer is the only person with authority to act as agent of the
Government under this contract.  Only the Contracting Officer has authority to:
(1) direct or negotiate any changes in the Statement of Work; (2) modify or
extend the

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

11

--------------------------------------------------------------------------------


 

period of performance; (3) change the delivery schedule; (4) authorize
reimbursement to the Contractor any costs incurred during the performance of
this contract; or (5) otherwise change any terms and conditions of this
contract.

 

The Government may unilaterally change its Project Officer designation.

 

ARTICLE G.2.  KEY PERSONNEL

 

Pursuant to the Key Personnel clause incorporated in Section I of this contract,
the following individual(s) is/are considered to be essential to the work being
performed hereunder:

 

Name

 

Title

[***]

 

Principle Investigator

[***]

 

Project Manager

 

ARTICLE G.3.  RECIPIENTS REIMBURSEMENT PROCEDURES

 

a.                                       During the course of this contract, the
Contracting Officer or his duly designated representative may notify the
Contractor to make certain shipments from the repository samples directly to
specified outside investigators and, subject to G.3.b below, the Contractor
shall make such shipments as directed.

 

b.                                      The Contractor shall bill recipients
directly for the preparation/plating and shipping provided.  The charges for
these services and the materials shipped shall be based upon a fee schedule 
agreed to in advance between the GPO and the Contractor.  The fees shall
represent an estimate of the actual costs involved.  Under no circumstances
shall the Contractor bill prices other than those agreed upon prices.  Prices
charged are subject to change, as agreed to between the Contractor and the
Government.

 

c.                                       The Contractor shall keep an accurate
account of all payments received from recipients of repository samples separate
from other fiscal aspects of the contract.  The Contractor shall record as
credits on monthly invoices to the Government, all payments received from the
outside investigators.  The income from recipients must be credited to the
Government in the billing period actually received.  Thus, the Contractor shall
bill the Government directly for payment of contract costs and shall subtract as
a credit all payments received from recipients.  The actual collections from
sales shall be offset against the gross billing, leaving a net amount due on the
invoice. The NIMH Project Officer may direct from time to time that shipments be
made entirely at Government expense.

 

 

d.                                      The Contractor shall account for the
contract related income separately in accordance with its own double entry
accounting system.  The Contractor shall submit to the Government a Summary
Sheet of Sales, which is listed as an Attachment in Section J of this contract,
with each invoice and Monthly Report where there is activity of this nature. The
administration of the contract related income shall be subject to the terms of
this contract, including specifically and without limitation, FAR Clause
52.215-2, AUDIT—NEGOTIATION of the General Clauses, and the applicable cost
principles of the Federal Acquisition Regulation.

 

e.                                       The Contractor shall use the following
procedures for collection of delinquent accounts:

Step 1 - Accounts 30 days past due.  A copy of the invoice shall be sent to the
recipient with a notation that the account is overdue and request payment.

Step 2 - Accounts 60 days past due.  The Contractor shall turn the account over
to a collection agency.

 

f.                                         When the completion (final) invoice
is submitted on this contract, a listing of all outstanding recipient invoices
shall be provided along with details as to what disposition is expected on each.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

12

--------------------------------------------------------------------------------


 

ARTICLE G.4.  INVOICE SUBMISSION/CONTRACT FINANCING REQUEST

 

a.                                       Invoice/Financing Request Instructions
for NIH Cost-Reimbursement Type Contracts NIH(RC)-1 are attached and made part
of this contract.  The instructions and the following directions for the
submission of invoices/financing request must be followed to meet the
requirements of a “proper” payment request pursuant to FAR 32.9.

 

b.                                      Invoices/financing requests shall be
submitted as follows:

 

(1)          To be considered a “proper” invoice in accordance with FAR 32.9,
Prompt Payment, each invoice shall clearly

identify the two contract numbers that appear on the face page of the contract
as follows:

 

•

 

HHS-N-278-2004-41001-C

 

This is the DHHS contract number, 17 digits (Block 2 of the SF-26)

•

 

N01MH41001

 

This is the ADB contract number, 10 digits (upper left hand corner of the SF-26)

 

(2) An original and two copies to the following designated billing office:

 

Contracting Officer

Contracts Management Branch

National Institute of Mental Health, NIH, DHHS

Neuroscience Center Building, 8154 (MSC 9661)

6001 Executive Blvd.

Bethesda, MD  20892-9661

E-mail:  ba9i@nih.gov

Phone (301) 443-2696 or 2234

Fax at (301) 443-0501

 

(3) Inquiries regarding payment of invoices should be directed to the designated
billing office, (301) 443-2234.  

 

c.                                       At a minimum, the Contractor agrees to
include the following information on each invoice:

 

(1)          Contractor’s name and invoice date

(2)          Contract number(s), or other authorization for delivery of property
and/or services

(3)          Description, cost or price, and quantity of property and/or
services actually delivered or rendered

(4)          Shipping and payment terms

(5)          Other substantiating documentation or information as required by
the contract (see paragraph G.4.d, “NIMH

 

(6)          Supplemental Billing Instructions” below

(7)          Name where practicable, title, phone number, and complete mailing
address of responsible official to whom payment is to be sent.

 

d.                      NIMH Supplemental Billing Instructions

 

(1)          The contractor agrees to provide, as applicable, a detailed
breakdown on each invoice of the following cost categories:

(a)                  Direct Labor - List individuals by name, title/position,
hours expended and amount claimed.

(b)                 Fringe Benefits - Cite rate and amount

(c)                  Overhead - Cite rate and amount

(d)                 Materials & Supplies - Include general categories

(e)                  Compound Purchases - include amount (with subcategory of
costs for synthesis and for re-purchase)

(f)                    Travel - Identify travelers, dates, destination, purpose
of trip, and amount.

(g)                 Consultant Fees - Identify individuals and amounts.

(h)                 Equipment Depreciation - Cite amount.

(i)                     G&A - Cite rate(s) and amount (both the regular G&A rate
and amount and the materials G&A rate and amount).

 

13

--------------------------------------------------------------------------------


 

(j)                     FCCOM - Cite rate and amount

(k)                  Total Cost

(l)                     Fee(s)(segregate into fixed-fee and incentive fee, if
applicable)

(m)               Total Cost & Fee(s)

(n)                 Credit(s) for Income (as applicable)

(o)                 Net Financing Request

 

(2)          Monthly invoices must include a column for the cumulative total
expended to date, adjusted (as applicable) to show any amounts suspended or
disallowed by the Government.

 

(3)          The Contractor agrees to immediately notify the Contracting Officer
in writing if there is an anticipated overrun (any amount), and the reasons for
the variance.  Also refer to the requirements of the Limitation of Funds and
Limitation of Cost Clauses in the contract.

 

ARTICLE G.5.  INDIRECT COST RATES

 

In accordance with Federal Acquisition Regulation (FAR) (48 CFR Chapter 1)
Clause 52.216-7 (d)(2), Allowable Cost and Payment incorporated by reference in
this contract in Part II, Section I, the cognizant Contracting Officer
representative responsible for negotiating provisional and/or final indirect
cost rates is identified as follows:

 

Director, Division of Financial Advisory Services

Office of Acquisition Management and Policy

National Institutes of Health

6100 Building, Room 6B05

6100 EXECUTIVE BLVD MSC-7540

BETHESDA MD 20892-7540

 

These rates are hereby incorporated without further action of the Contracting
Officer.

 

ARTICLE G.6.  POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

 

a.                                       Contractor Performance Evaluations

 

Interim and final evaluations of contractor performance will be prepared on this
contract in accordance with FAR 42.15.  The final performance evaluation will be
prepared at the time of completion of work.  In addition to the final
evaluation, interim evaluations will be prepared annually to coincide with the
anniversary date of the contract.

 

Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation.  The Contractor will be
permitted thirty days to review the document and to submit additional
information or a rebutting statement.  If agreement cannot be reached between
the parties, the matter will be referred to an individual one level above the
Contracting Officer, whose decision will be final.

 

Copies of the evaluations, contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.

 

b.                                      Electronic Access to Contractor
Performance Evaluations

Contractors that have Internet capability may access evaluations through a
secure Web site for review and comment by completing the registration form that
can be obtained at the following address:

 

[...***...]

 

The registration process requires the contractor to identify an individual that
will serve as a primary contact and who will be authorized access to the
evaluation for review and comment.  In addition, the contractor will be required
to

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

14

--------------------------------------------------------------------------------


 

identify an alternate contact who will be responsible for notifying the
cognizant contracting official in the event the primary contact is unavailable
to process the evaluation within the required 30-day time frame.

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

ARTICLE H.1.  OPTION PROVISION

 

Unless the Government exercises its option pursuant to the Option Clause set
forth in ARTICLE I.3., the contract will consist only of the Base Period of the
Statement of Work (Periods 1-5), as defined in Sections C and F of the
contract.  Pursuant to clause 52.217-9 set forth in ARTICLE I.3. of  this
contract, the Government may, by unilateral contract modification, require the
Contractor to perform Option Periods of the Statement of Work (Periods 6-10) as
also defined in Sections C and F of the contract.

 

If the Government exercises this option, preliminary notice must be given at
least [...***...] prior to the expiration date of this contract, with the option
exercised at least [...***...] prior to the expiration date of the contract, and
the estimated cost plus fixed fee (and possible incentive fee) of the contract
will be increased as set forth in ARTICLE B.2.

 

ARTICLE H.2.  REIMBURSEMENT OF COSTS FOR INDEPENDENT RESEARCH AND DEVELOPMENT
PROJECTS

 

The primary purpose of the Public Health Service (PHS) is to support and advance
independent research within the scientific community.  PHS has established
effective, time tested and well recognized procedures for stimulating and
supporting this independent research by selecting from multitudes of
applications those research projects most worthy of support within the
constraints of its appropriations.  The reimbursement through the indirect cost
mechanism of independent research and development costs not incidental to
product improvement would circumvent this competitive process.

 

To ensure that all research and development projects receive similar and equal
consideration, all organizations may compete for direct funding of independent
research and development projects they consider worthy of support by submitting
those projects to the appropriate Public Health Service grant office for
review.  Since these projects may be submitted for direct funding, the
Contractor agrees that no costs for any independent research and development
project, including all applicable indirect costs, will be claimed under this
contract.

 

ARTICLE H.3.  HUMAN SUBJECTS

 

It is hereby understood and agreed that research involving human subjects shall
not be conducted under this contract without the prior written approval of the
Contracting Officer.

 

ARTICLE H.4.  NEEDLE EXCHANGE

 

a.                                       Pursuant to Public Law(s) cited in
paragraph b., below, contract funds shall not be used to carry out any program
of distributing sterile needles or syringes for the hypodermic injection of any
illegal drug.

 

b.

 

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

 

 

 

 

 

 

 

P.L. 108-199, Title V-General Provisions, Section 505

 

2004

 

10/1/03 - 9/30/04

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

15

--------------------------------------------------------------------------------


 

ARTICLE H.5.  SALARY RATE LIMITATION LEGISLATION PROVISIONS

 

a.                                       Pursuant to public law (s) cited in
paragraph b., below, no NIH Fiscal Year funds may be used to pay the direct
salary of an individual through this contract at a rate in excess of applicable
amount shown for the fiscal year covered.  Direct salary is exclusive of fringe
benefits, overhead, and general and administrative expenses (also referred to as
“indirect cost” or “facilities and administrative (F&A) costs”).  Direct salary
has the same meaning as the term “institutional base salary.”  An individual’s
direct salary (or institutional base salary) is the annual compensation that the
contractor pays for an individual’s appointment whether that individual’s time
is spent on research, teaching, patient care or other activities.  Direct salary
(or institutional base salary) excludes any income that an individual may be
permitted to earn outside of duties to the contractor.  The per year salary rate
limit also applies to individuals proposed under subcontracts.  It does not
apply to fees paid to consultants.  If this is a multiple year contract, it may
be subject to unilateral modifications by the Government if an individual’s
salary rate exceeds any salary rate ceiling established in future HHS
appropriation acts.

 

b.

 

Public Law No

 

Fiscal Year

 

Dollar Amount of
Salary Limitation*

 

 

P.L. 108-199 Title II,
General Provisions, Section 204 

 

2004

 

Executive Level I

 

c.                                       Direct salaries, which will be paid
with FY-04 funds, are limited to the Executive Level I rate that was in effect
on the date(s) the expense was incurred.

 

--------------------------------------------------------------------------------

*For contract expenditures using FY-04 funds, the Executive Level I rate for the
period 10/1/03 - 12/31/03 is $171,900.  Effective 1/1/04, for contract
expenditures using FY-04 funds, the Executive Level I rate is $175,700, and will
remain at that level until such time as it is determined to raise the Executive
Schedule annual rates.  See the web site listed below for Executive Schedule
rates of pay.

 

LINK to EXECUTIVE LEVEL SALARIES:   http://www .opm.gov/oca/PAYRATES/index.htm

(Click on “Executive Schedule” for the current Fiscal Year’s salary rate or
scroll down to the “General Schedule Salary Tables from Previous Years” to
locate the Executive Level salary rates from previous years.)

 

ARTICLE H.6.  INFORMATION TECHNOLOGY SYSTEMS SECURITY SPECIFICATIONS

 

a.                                       The contractor agrees to comply with
the Information Technology (IT) systems security and/or privacy specifications

set forth herein; the Computer Security Act of 1987; Office of Management and
Budget (OMB) Circular A-130, Appendix III, A “Security of Federal Automated
Information Systems”, and the DHHS Automated Information Systems Security
Program (AISSP) Handbook, which may be found at the following websites:

 

Computer Security Act of 1987:  http://csrc.ncsl.nist.gov/secplcy/csa_87.txt

OMB A-130, Appendix III: http://csrc.ncsl.nist.gov/secplcy/a130app3.txt

DHHS AISSP Handbook: http://irm.cit.nih.gov/policy/aissp.html

 

The contractor further agrees to include this provision in any subcontract
awarded pursuant to this prime contract.

Failure to comply with these requirements shall constitute cause for
termination.

 

b.                                      The contractor shall be responsible for
properly protecting all information used, gathered, or developed as a result of
the SOW.  The contractor shall establish and implement reasonable and
appropriate administrative, technical, and physical safeguards to ensure the
security and confidentiality of sensitive Government information, data, and/or
equipment.

 

In addition, during all activities and operations on Government premises, the
contractor shall comply with DHHS,

including National Institutes of Health (NIH), rules of conduct.

 

16

--------------------------------------------------------------------------------


 

c.                                       Required IT Systems Security Training

 

The contractor shall assure that each employee has completed the NIH Computer
Security Awareness Training (http://irtsectraining.nih.gov/) prior to performing
any work under this contract.

 

The contractor shall maintain a listing by name and title of each individual
working under this contract who has completed the NIH required training.  Any
additional security training completed by contractor staff shall be included on
this listing.  The listing of completed training shall be included in the first
Monthly technical progress report, and updated as needed until all employees
have the required training (see Article C.2. Reporting Requirements). Any
revisions to this listing as a result of staffing changes shall be submitted
with next required technical progress report.

 

d.                                      Position Sensitivity Designations

 

The Government has determined that the following position sensitivity
designations and associated clearance and investigation requirements apply under
this contract:

 

Table 3 - Position Sensitivity Designations for Individuals Accessing Agency
Information

 

[...***...]

 

Contractor employees assigned to a [...***...] position are subject to a
National Agency Check and Inquiry Investigation (NACI).  This applies to:  All
Contractor employees who have access to Government data under this contract,
maintained in a computer system/database

 

Contractor employees in AIS-related positions shall comply with the DHHS
criteria for the assigned position sensitivity designations prior to performing
any work under this contract.

 

Contractor employees who have met investigative requirements within the past
five years may only require an updated or upgraded investigation.  Verifications
of previous investigations (e.g. copies of certificates of investigations or
security clearances), as well as requests for new investigations, shall be
submitted to the Project Officer.

 

e.                                       Commitment to Protect Sensitive
Information

 

(1)                                  Contractor Agreement

The Contractor shall not release, publish, or disclose sensitive information to
unauthorized personnel, and shall protect such information in accordance with
provisions of the following laws and any other pertinent laws and regulations
governing the confidentiality of sensitive information:

 

-18 U.S.C. 641 (Criminal Code: Public Money, Property or Records)

-18 U.S.C. 1905 (Criminal Code: Disclosure of Confidential Information)

-Public Law 96-511 (Paperwork Reduction Act)

 

(2)                                  Contractor-Employee Non-Disclosure
Agreements

Each contractor employee who may have access to sensitive information under this
contract shall complete the attachment entitled, “A Commitment To Protect
Non-Public Information - Contractor Agreement”, which is referenced in Section J
of this contract and available at: 
http://irm.cit.nih.gov/security/Nondisclosure.pdf

 

A copy of each signed and witnessed Non-Disclosure agreement shall be submitted
to the Project Officer prior to performing any work under the contract.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

17

--------------------------------------------------------------------------------


 

ARTICLE H.7.  PUBLICATION AND PUBLICITY

 

The contractor shall acknowledge the support of the National Institutes of
Health whenever publicizing the work under this contract in any media by
including an acknowledgment substantially as follows:

 

“This project has been funded in whole or in part with Federal funds from the
National Institutes of Health, Department of Health and Human Services, under
Contract No. HHS-N-278-2004-41001C;

 

When citing the title of this contract, use the following specific language: 
“Molecular Libraries Small Molecule Repository (A Roadmap Initiative)”

 

 

ARTICLE H.8.  PRESS RELEASES

 

a.                                       Pursuant to Public Law(s) cited in
paragraph b., below, the contractor shall clearly state, when issuing
statements, press releases, requests for proposals, bid solicitations and other
documents describing projects or programs funded in whole or in part with
Federal money: (1) the percentage of the total costs of the program or project
which will be financed with Federal money; (2) the dollar amount of Federal
funds for the project or program; and (3) the percentage and dollar amount of
the total costs of the project or program that will be financed by
nongovernmental sources.

 

b.

 

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

P.L. 108-199, Title V-General Provisions, Section 507

 

2004

 

10/1/03 - 9/30/04

 

ARTICLE H.9. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

 

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General’s Office in writing or on the Inspector General’s Hotline. 
The toll free number is 1-800-HHS-TIPS (1-800-447-8477).   All telephone calls
will be handled confidentially.  The e-mail address is Htips@os.dhhs.gov and the
mailing address is:

 

Office of Inspector General

Department of Health and Human Services

TIPS HOTLINE

P.O. Box 23489

Washington, D.C.  20026

 

ARTICLE H.10.  ANTI -LOBBYING

 

a.                                       Pursuant to public law (s) cited in
paragraph c., below, contract funds shall only be used for normal and recognized
executive-legislative relationships.  Contract funds shall not be used, for
publicity or propaganda purposes; or for the preparation, distribution, or use
of any kit, pamphlet, booklet, publication, radio, television, or video
presentation designed to support or defeat legislation pending before the
Congress or any State legislature, except in presentation to the Congress or any
State legislature itself.

 

b.                                      Contract funds shall not be used to pay
salary or expenses of the contractor or any agent acting for the contractor,
related to any activity designed to influence legislation or appropriations
pending before the Congress or any State legislature.

 

18

--------------------------------------------------------------------------------


 

c.

 

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

for a., above: P.L. 108-199, Title V- General Provisions, Section 503a

 

2004

 

10/1/03 - 9/30/04

 

 

 

 

 

 

 

 

 

for b., above: P.L. 108-199, Title V- General Provisions, Section 503b

 

2004

 

10/1/03 - 9/30/04

 

ARTICLE H.11.  CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

 

a.                                       Pursuant to Public Law(s) cited in
paragraph b., below, NIH is prohibited from using appropriated funds to support
human embryo research.  Contract funds may not be used for (1) the creation of a
human embryo or embryos for research purposes; or (2) research in which a human
embryo or embryos are destroyed, discarded, or knowingly subjected to risk of
injury or death greater than that allowed for research on fetuses in utero under
45 CFR 46.208(a)(2) and Section 498(b) of the Public Health Service Act (42
U.S.C. 289g(b)).  The term “human embryo or embryos” includes any organism, not
protected as a human subject under 45 CFR 46 as of the date of the enactment of
this Act, that is derived by fertilization, parthenogenesis, cloning, or any
other means from one or more human gametes or human diploid cells.

 

Additionally, in accordance with a March 4, 1997 Presidential Memorandum,
Federal funds may not be used for cloning of human beings.

 

c.

 

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

P.L. 108-199, Title V-General Provisions, Section 510

 

2004

 

10/1/03 - 9/30/04

 

19

--------------------------------------------------------------------------------


 

PART II - CONTRACT CLAUSES

 

SECTION I - CONTRACT CLAUSES

 

ARTICLE I.1.  GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT - FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)

 

This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available.  Also, the full text of
a clause may be accessed electronically at this address: 
http://www.arnet.gov/far/.

 

 

a.                                       FEDERAL ACQUISITION REGULATION (FAR)
(48 CFR CHAPTER 1) CLAUSES:

 

FAR
CLAUSE NO.

 

DATE

 

TITLE

52.202-1

 

Jul 2004

 

Definitions

52.203-3

 

Apr 1984

 

Gratuities (Over $100,000)

52.203-5

 

Apr 1984

 

Covenant Against Contingent Fees (Over $100,000)

52.203-6

 

Jul 1995

 

Restrictions on Subcontractor Sales to the Government (Over $100,000)

52.203-7

 

Jul 1995

 

Anti-Kickback Procedures (Over $100,000)

52.203-8

 

Jan 1997

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
(Over 100,000)

52.203-10

 

Jan 1997

 

Price or Fee Adjustment for Illegal or Improper Activity (Over $100,000)

52.203-12

 

Jun 2003

 

Limitation on Payments to Influence Certain Federal Transactions (Over 100,000)

52.204-4

 

Aug 2000

 

Printed or Copied Double-Sided on Recycled Paper (Over $100,000)

52.204-7

 

Oct 2003

 

Central Contractor Registration

52.209-6

 

Jul 1995

 

Protecting the Government’s Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment (Over $25,000)

52.215-2

 

Jun 1999

 

Audit and Records - Negotiation (Over $100,000)

52.215-8

 

Oct 1997

 

Order of Precedence - Uniform Contract Format

52.215-10

 

Oct 1997

 

Price Reduction for Defective Cost or Pricing Data

52.215-12

 

Oct 1997

 

Subcontractor Cost or Pricing Data (Over $500,000)

52.215-14

 

Oct 1997

 

Integrity of Unit Prices (Over $100,000)

52.215-15

 

Jan 2004

 

Pension Adjustments and Asset Reversions

52.215-18

 

Oct 1997

 

Reversion or Adjustment of Plans for Post-Retirement Benefits (PRB) other than
Pensions

52.215-19

 

Oct 1997

 

Notification of Ownership Changes

52.215-21

 

Oct 1997

 

Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data - Modifications

52.216-7

 

Dec 2002

 

Allowable Cost and Payment

52.216-8

 

Mar 1997

 

Fixed Fee

52.219-8

 

May 2004

 

Utilization of Small Business Concerns (Over $100,000)

52.219-9

 

Jan 2002

 

Small Business Subcontracting Plan (Over $500,000)

52.219-16

 

Jan 1999

 

Liquidated Damages - Subcontracting Plan (Over $500,000)

 

20

--------------------------------------------------------------------------------


 

52.222-2

 

Jul 1990

 

Payment for Overtime Premium (Over $100,000) (Note: The dollar amount in
paragraph (a) of this clause is $0 unless otherwise specified in the contract.)

52.222-3

 

Jun 2003

 

Convict Labor

52.222-26

 

Apr 2002

 

Equal Opportunity

52.222-35

 

Dec 2001

 

Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

52.222-36

 

Jun 1998

 

Affirmative Action for Workers with Disabilities

52.222-37

 

Dec 2001

 

Employment Reports on Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

52.223-6

 

May 2001

 

Drug-Free Workplace

52.223-14

 

Aug 2003

 

Toxic Chemical Release Reporting (Over $100,000)

52.225-1

 

Jun 2003

 

Buy American Act - Supplies

52.225-13

 

Dec 2003

 

Restrictions on Certain Foreign Purchases

52.227-1

 

Jul 1995

 

Authorization and Consent, Alternate I (Apr 1984)

52.227-2

 

Aug 1996

 

Notice and Assistance Regarding Patent and Copyright Infringement (Over
$100,000)

52.227-11

 

June 1997

 

Patent Rights - Retention by the Contractor (Short Form) (Note: In accordance
with FAR 27.303(a)(2), paragraph (f) is modified to include the requirements in
FAR 27.303(a)(2)(i) through (iv). The frequency of reporting in (i) is annual.

52.227-14

 

Jun 1987

 

Rights in Data - General

52.232-9

 

Apr 1984

 

Limitation on Withholding of Payments

52.232-17

 

Jun 1996

 

Interest (Over $100,000)

52.232-20

 

Apr 1984

 

Limitation of Cost

52.232-23

 

Jan 1986

 

Assignment of Claims

52.232-25

 

Oct 2003

 

Prompt Payment, Alternate I (Feb 2002)

52.232-33

 

Oct 2003

 

Payment by Electronic Funds Transfer—Central Contractor Registration

52.233-1

 

Jul 2002

 

Disputes

52.233-3

 

Aug 1996

 

Protest After Award, Alternate I (Jun 1985)

52.242-1

 

Apr 1984

 

Notice of Intent to Disallow Costs

52.242-3

 

May 2001

 

Penalties for Unallowable Costs (Over $500,000)

52.242-4

 

Jan 1997

 

Certification of Final Indirect Costs

52.242-13

 

Jul 1995

 

Bankruptcy (Over $100,000)

52.243-2

 

Aug 1987

 

Changes - Cost Reimbursement, Alternate V (Apr 1984)

52.244-2

 

Aug 1998

 

Subcontracts, Alternate II (Aug 1998) *If written consent to subcontract is
required, the identified subcontracts are listed in ARTICLE B, Advance
Understandings.

52.244-5

 

Dec 1996

 

Competition in Subcontracting (Over $100,000)

52.245-5

 

May 2004

 

Government Property (Cost-Reimbursement, Time and Material, or Labor-Hour
Contract)

52.246-23

 

Feb 1997

 

Limitation of Liability (Over $100,000)

52.249-6

 

Sep 1996

 

Termination (Cost-Reimbursement)

52.249-14

 

Apr 1984

 

Excusable Delays

52.253-1

 

Jan 1991

 

Computer Generated Forms

 

21

--------------------------------------------------------------------------------


 

b.                                       DEPARTMENT OF HEALTH AND HUMAN SERVICES
ACQUISITION REGULATION (HHSAR) (48 CFR CHAPTER 3) CLAUSES:

 

The HHSAR is available online at:
 http://www.hhs.gov/ogam/oam/procurement/hhsar.html

HHSAR
CLAUSE NO.

 

DATE

 

TITLE

352.202-1

 

Jan 2001

 

Definitions - with Alternate paragraph (h) (Jan 2001)

352.216-72

 

Oct 1990

 

Additional Cost Principles

352.228-7

 

Dec 1991

 

Insurance - Liability to Third Persons

352.232-9

 

Apr 1984

 

Withholding of Contract Payments

352.233-70

 

Apr 1984

 

Litigation and Claims

352.242-71

 

Apr 1984

 

Final Decisions on Audit Findings

352.270-5

 

Apr 1984

 

Key Personnel

352.270-6

 

Jul 1991

 

Publications and Publicity

352.270-7

 

Jan 2001

 

Paperwork Reduction Act

[End of GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT - Rev. 07/2004].

 

ARTICLE I.2 AUTHORIZED SUBSTITUTION OF CLAUSES

 

ARTICLE I.1.of this SECTION is hereby modified as follows:

 

a.                                       FAR Clause 52.215-15, PENSION
ADJUSTMENTS AND ASSET REVERSIONS  (DECEMBER 1998), FAR Clause 52.215-18,
REVERSION OR ADJUSTMENT OF PLANS FOR POST RETIREMENT BENEFITS(PRB) OTHER THAN
PENSIONS  (OCTOBER 1997) and 52.215-19, NOTIFICATION OF OWNERSHIP CHANGES
(OCTOBER 1997), are deleted in their entirety.

 

b.                                      ALTERNATE IV (OCTOBER 1997) of FAR
Clause 52.215-21, REQUIREMENTS FOR COST OR PRICING DATA OR INFORMATION OTHER
THAN COST OR PRICING DATA—MODIFICATIONS (OCTOBER 1997) is added.

 

c.                                       FAR Clause 52.232-20, LIMITATION OF
COST, is deleted in its entirety and FAR Clause 52.232-22, LIMITATION OF FUNDS
(APRIL 1984) is substituted therefore.  Note:  When this contract is fully
funded, FAR Clause 52.232-22, LIMITATION OF FUNDS will no longer apply and FAR
Clause 52.232-20, LIMITATION OF COST will become applicable.

 

ARTICLE I.3.  ADDITIONAL CONTRACT CLAUSES

 

This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text.  Upon request, the
contracting officer will make their full text available.

 

a.                                       FEDERAL ACQUISITION REGULATION (FAR)
(48 CFR CHAPTER 1) CLAUSES

 

(1)                                  FAR 52.217-9, Option to Extend the Term of
the Contract (MARCH 2000).

 

(a)                                  The Government may extend the term of this
contract by written notice to the Contractor within [...***...] of the
expiration date; provided that the Government gives the Contractor a preliminary
written notice of its intent to extend at least [...***...] before the contract
expires.  The preliminary notice does not commit the Government to an
extension.”

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

22

--------------------------------------------------------------------------------


 

(b)                                 The total duration of this contract,
including the exercise of any options under this clause, shall not exceed beyond
December 23, 2013.

 

(2)                                  FAR 52.217-7, Option for Increased Quantity
- Separately Priced Line Item (MARCH 1989).

 

At the prices, terms and conditions specified, the Contracting Officer may
exercise the option(s) by written notice to the Contractor.

 

Option 03                                          (Alternate Compound Storage
System)

Option 04                                          (Increased Funds for Compound
Acquisition Costs)

Option 05                                          (Increased library Collection
Sizes)

 

(3)                                  FAR 52.227-14, Rights in Data - General
(JUNE 1987).

 

b.                                      DEPARTMENT OF HEALTH AND HUMAN SERVICES
ACQUISITION REGULATION (HHSAR) (48 CHAPTER 3) CLAUSES:

 

(1)                                  HHSAR 352.223-70, Safety and Health
(JANUARY 2001).  This clause is provided in full text in SECTION J -
ATTACHMENTS.

 

c.                                       NATIONAL INSTITUTES OF HEALTH (NIH)
RESEARCH CONTRACTING (RC) CLAUSES:

 

The following clauses are attached and made a part of this contract:

 

(1)                                  NIH (RC)-7, Procurement of Certain
Equipment (APRIL 1984).

 

ARTICLE I.4.  ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

 

This contract incorporates the following clauses in full text.

 

FEDERAL ACQUISITION REGULATION (FAR)(48 CFR CHAPTER 1) CLAUSES:

 

1.                                      FAR Clause 52.244-6, SUBCONTRACTS FOR
COMMERCIAL ITEMS (JULY 2004)

 

(a)                                  Definitions.  As used in this clause—

 

Commercial item, has the meaning contained in Federal Acquisition Regulation
52.202-1, Definitions.

Subcontract, includes a transfer of commercial items between divisions,
subsidiaries, or affiliates of the Contractor or subcontractor at any tier.

 

(b)                                 To the maximum extent practicable, the
Contractor shall incorporate, and require its subcontractors at all tiers to
incorporate, commercial items or non-developmental items as components of items
to be supplied under this contract.

 

(c)                                  (1)                                  The
Contractor shall insert the following clauses in subcontracts for commercial
items:

 

(i)                                     52.219-8, Utilization of Small Business
Concerns (MAY 2004) (15 U.S.C. 637(d)(2) and (3)), in all subcontracts that
offer further subcontracting opportunities. If the subcontract (except
subcontracts to small business concerns) exceeds $500,000 ($1,000,000 for
construction of any public facility), the subcontractor must include 52.219-8 in
lower tier subcontracts that offer subcontracting opportunities.

 

(ii)                                  52.222-26, Equal Opportunity (APR 2002)
(E.O. 11246).

 

23

--------------------------------------------------------------------------------


 

(iii)                               52.222-35, Equal Opportunity for Special
Disabled Veterans, Veterans of the Vietnam Era, and Other Eligible Veterans (DEC
2001) (38 U.S.C. 4212(a)).

(iv)                              52.222-36, Affirmative Action for Workers with
Disabilities (JUN 1998) (29 U.S.C. 793).

(v)                                 52.247-64, Preference for Privately Owned
U.S.-Flag  Commercial Vessels (APR 2003) (46 U.S.C. Appx 1241 and 10 U.S.C.
2631) (flow down  required in accordance with paragraph (d) of FAR clause
52.247-64).

 

(2)                                  While not required, the Contractor may flow
down to subcontracts for commercial items a minimal number of additional clauses
necessary to satisfy its contractual obligations.

 

(d)                                 The Contractor shall include the terms of
this clause, including this paragraph (d), in subcontracts awarded under this
contract.

 

2.                                      FAR clause, 52.232-22 LIMITATION OF
FUNDS

 

(a) The parties estimate that performance of this contract will not cost the
Government more than (1) the estimated cost specified in the Schedule or, (2) if
this is a cost-sharing contract, the Government’s share of the estimated cost
specified in the Schedule. The Contractor agrees to use its best efforts to
perform the work specified in the Schedule and all obligations under this
contract within the estimated cost, which, if this is a cost-sharing contract,
includes both the Government’s and the Contractor’s share of the cost.

 

(b) The Schedule specifies the amount presently available for payment by the
Government and allotted to this contract, the items covered, the Government’s
share of the cost if this is a cost-sharing contract, and the period of
performance it is estimated the allotted amount will cover. The parties
contemplate that the Government will allot additional funds incrementally to the
contract up to the full estimated cost to the Government specified in the
Schedule, exclusive of any fee. The Contractor agrees to perform, or have
performed, work on the contract up to the point at which the total amount paid
and payable by the Government under the contract approximates but does not
exceed the total amount actually allotted by the Government to the contract.

 

(c) The Contractor shall notify the Contracting Officer in writing whenever it
has reason to believe that the costs it expects to incur under this contract in
the next 60 days, when added to all costs previously incurred, will exceed 75
percent of (1) the total amount so far allotted to the contract by the
Government or, (2) if this is a cost-sharing contract, the amount then allotted
to the contract by the Government plus the Contractor’s corresponding share. The
notice shall state the estimated amount of additional funds required to continue
performance for the period specified in the Schedule.

 

(d) Sixty days before the end of the period specified in the Schedule, the
Contractor shall notify the Contracting Officer in writing of the estimated
amount of additional funds, if any, required to continue timely performance
under the contract or for any further period specified in the Schedule or
otherwise agreed upon, and when the funds will be required.

 

(e) If, after notification, additional funds are not allotted by the end of the
period specified in the Schedule or another agreed-upon date, upon the
Contractor’s written request the Contracting Officer will terminate this
contract on that date in accordance with the provisions of the Termination
clause of this contract. If the Contractor estimates that the funds available
will allow it to continue to discharge its obligations beyond that date, it may
specify a later date in its request, and the Contracting Officer may terminate
this contract on that later date.

 

(f) Except as required by other provisions of this contract, specifically citing
and stated to be an exception to this clause-

 

(1) The Government is not obligated to reimburse the Contractor for costs
incurred in excess of the total amount allotted by the Government to this
contract; and

 

24

--------------------------------------------------------------------------------


 

(2) The Contractor is not obligated to continue performance under this contract
(including actions under the Termination clause of this contract) or otherwise
incur costs in excess of-

(i) The amount then allotted to the contract by the Government or;

(ii) If this is a cost-sharing contract, the amount then allotted by the
Government to the contract plus the Contractor’s corresponding share, until the
Contracting Officer notifies the Contractor in writing that the amount allotted
by the Government has been increased and specifies an increased amount, which
shall then constitute the total amount allotted by the Government to this
contract.

 

(g) The estimated cost shall be increased to the extent that (1) the amount
allotted by the Government or, (2) if this is a cost-sharing contract, the
amount then allotted by the Government to the contract plus the Contractor’s
corresponding share, exceeds the estimated cost specified in the Schedule. If
this is a cost-sharing contract, the increase shall be allocated in accordance
with the formula specified in the Schedule.

 

(h) No notice, communication, or representation in any form other than that
specified in paragraph (f)(2) of this clause, or from any person other than the
Contracting Officer, shall affect the amount allotted by the Government to this
contract. In the absence of the specified notice, the Government is not
obligated to reimburse the Contractor for any costs in excess of the total
amount allotted by the Government to this contract, whether incurred during the
course of the contract or as a result of termination.

 

(i) When and to the extent that the amount allotted by the Government to the
contract is increased, any costs the Contractor incurs before the increase that
are in excess of-

 

(1) The amount previously allotted by the Government or; (2) If this is a
cost-sharing contract, the amount previously allotted by the Government to the
contract plus the Contractor’s corresponding share, shall be allowable to the
same extent as if incurred afterward, unless the Contracting Officer issues a
termination or other notice and directs that the increase is solely to cover
termination or other specified expenses.

 

(j) Change orders shall not be considered an authorization to exceed the amount
allotted by the Government specified in the Schedule, unless they contain a
statement increasing the amount allotted.

 

(k) Nothing in this clause shall affect the right of the Government to terminate
this contract. If this contract is terminated, the Government and the Contractor
shall negotiate an equitable distribution of all property produced or purchased
under the contract, based upon the share of costs incurred by each.

 

(l) If the Government does not allot sufficient funds to allow completion of the
work, the Contractor is entitled to a percentage of the fee specified in the
Schedule equaling the percentage of completion of the work contemplated by this
contract.

(End of clause)

 

25

--------------------------------------------------------------------------------


 

PART III

 

SECTION J - LIST OF ATTACHMENTS

 

The following documents are attached and incorporated in this contract:

 

Attachment
No.

 

Description

 

 

 

1.

 

Statement of Work, 6 pages.

 

 

 

2.

 

Molecular Libraries Initiative Organizational Model, 3 pages.

 

 

 

3.

 

Deviation FAR 227-11 Patent Rights, 4 pages.

 

 

 

4.

 

Invoice/Financing Request Instructions for NIH Cost-Reimbursement Type
Contracts, NIH(RC)-1 (11/03), 4 pages.

 

 

 

5.

 

Monthly Summary Sheet of Sales, May 1991, 1 page.

 

 

 

6.

 

Safety and Health, HHSAR Clause 352.223-70, (1/01), 1 page.

 

 

 

7.

 

Procurement of Certain Equipment, NIH (RC)-7, 4/1/84, 1 page.

 

 

 

8.

 

Commitment To Protect Non-Public Information, 1 page.

 

26

--------------------------------------------------------------------------------


 

 

PART IV

 

SECTION K - REPRESENTATIONS AND CERTIFICATIONS

 

The following document is incorporated by reference in this contract:

 

•                  Representations and Certifications, dated July 20, 2004.

 

END of the SCHEDULE

(CONTRACT)

 

27

--------------------------------------------------------------------------------


 

ADB Number: N01MH41001

OMB No. 0990-0115

 

AWARD/CONTRACT

THIS CONTRACT IS RATED ORDER
UNDER DPAS (15 CFR 350)

RATING

PAGE
1

OF PAGES
28

2. CONTRACT (Proc. Inst. Ident.) NO.
HHS-N-278-2004-41001 C

3. EFFECTIVE DATE
See Block 20C

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

5. ISSUED BY                                CODE
National Institute of Mental Health, NIH
Contract Management Branch, ORM
6001 Executive Blvd., Rm. 8154 (MSC 9661)
Bethesda, Maryland 20892-9661

 

6. ADMINISTERED BY (If other than Item 5)

CODE

 

 

 

 

 

 

 

7. NAME AND ADDRESS OF CONTRACTOR (No., street, city, county, State and ZIP
Code)

Discovery Partners International, Inc.
9640 Towne Centre Drive
San Diego, California 92121

 

8. DELIVERY o FOB ORIGIN o OTHER (See below)
  N/A

 

9. DISCOUNT FOR PROMPT PAYMENT N/A

 

10. SUBMIT INVOICES (4 copies unless otherwise specified) TO THE ADDRESS SHOWN
IN:

ITEM

CODE

FACILITY CODE

 

 


See Section G

 

11. SHIP TO/MARK FOR CODE:

See Article F.2.

12. PAYMENT WILL BE MADE BY:

See Article G.4

 

CODE

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION   N/A

o 10 U.S.C. 2304(c)(     )     o  41 U.S.C. 253(o)(    )

14. ACCOUNTING AND APPROPRIATION DATA:



 

OD/DDF: APR: 75-4-0846  CAN: 4-8463591  OCC: 25.55 AMT:

$

1,135,000

NIGMS:   APR: 75-4-0851  CAN: 4-8464514  OCC: 25.55 AMT:

2,400,000

NIMH:     APR: 75-4-0892  CAN: 4-8464429  OCC: 25.55 AMT:

2,000,000

 

$

5,535,000

DUNS: 839387966  EIN: 1330655706A1

 

15A.ITEM
NO.

15B. SUPPLIES/SERVICES

15C. QUANTITY

15D. UNIT

15E. UNIT PRICE

15F. AMOUNT

 

Title: Molecular Libraries Small Molecule
Repository (A Roadmap Initiative)

 

Contract Type: CPFF

Type: 8/23/04 - 12/23/08 (Base Period)
12/24/08 - 12/23/10 (Option Period 01)
12/24/10 - 12/23/13 (Option Period 02)

 

 

 

 

Base:

$

5,340,184

Option 04

194,816

Funded Amount:

$

5,535,000

 

 

 

 

 

 

 

15G. TOTAL AMOUNT OF CONTRACT

$

23,790,782

 

16. TABLE OF CONTENTS

 

(...)

SEC.

DESCRIPTION

 PAGE(S)

(...)

SEC.

DESCRIPTION

PAGE


PART I - THE SCHEDULE


PART II - CONTRACT CLAUSES

ý

A

 SOLICITATION/CONTRACT FORM

1

ý

I

 CONTRACT CLAUSES

21

ý

B

 SUPPLIES OR SERVICES AND PRICES/COSTS

2


PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

ý

C

 DESCRIPTION/SPECS./WORK STATEMENT

8

ý

J

  LIST OF ATTACHMENTS

27

ý

D

 PACKAGING AND MARKING

11


PART IV - REPRESENTATIONS AND INSTRUCTIONS

ý

E

 INSPECTION AND ACCEPTANCE

11

ý

K

 REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS

28

ý

F

 DELIVERIES OR PERFORMANCE

11

ý

G

 CONTRACT ADMINISTRATION DATA

13

 N/A

L

 INSTRS. CONDS. AND NOTICES TO OFFERORS

 

ý

H

 SPECIAL CONTRACT REQUIREMENTS

16

 N/A

M

 EVALUATION FACTORS FOR AWARD

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17. ý CONTRACTOR'S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return three (3) copies to issuing office.) The Contractor agrees
to furnish and deliver all items or perform all the services set forth or
otherwise identified above and on any continuation sheets for the consideration
stated herein. The rights and obligations of the parties to this contract shall
be subject to and governed by the following documents; (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attachments are listed herein.)

18.o AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number                   , including the additions or changes made
by you which additions or changes are set forth in full above, is  hereby 
accepted as to the items listed above and on any continuation sheets. This award
consummates the contract which consists of the following documents (a) the
Government's solicitation and your offer, and (b) this award/contract.  No
further contractual document is necessary.


19A. NAME AND TITLE OF SIGNER (TYPE OR PRINT)




20A. NAME OF CONTRACTING OFFICER




 


 


 


RICCARDO PIGLIUCCI, CHAIRMAN & CEO


BRUCE E. ANDERSON, CONTRACTING OFFICER

19B. NAME OF CONTRACTOR



19C. DATE SIGNED

8-19-04

20B. UNITED STATES OF AMERICA



20C. DATE SIGNED

8-20-04

BY

/s/ Riccardo Pigliucci

 

BY

/s/ Bruce E. Anderson

     (Signature of person authorized to sign)

(Signature of Contracting Officer)

NSN 7540-01-152-8069 26-107
PREVIOUS EDITION NOT USABLE
FAR (48 CFR) 53.214(a)

 

STANDARD FORM 26 (REV 4-85)
Prescribed by GSA

 

--------------------------------------------------------------------------------